Citation Nr: 1135829	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 26, 2001 for the grant of service connection for cervical spine disc herniation with radiculopathy.

2.  Entitlement to an initial evaluation in excess of 30 percent for cervical spine disc herniation with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to July 1969.  His awards and decorations include a Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that effectuated a May 2007 Board decision that granted service connection for cervical disc herniation and awarded an initial 30 percent rating, effective from February 26, 2001.  He perfected an appeal as to effective date of the grant of service connection and the initially assigned disability rating.

The matter of entitlement to an increased initial evaluation for a cervical disc herniation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 26, 2001, the Veteran filed his initial claim of service connection for a cervical spine disability.  

2.  In October 2002, a VA medical provider opined that cervical spine disability was due to trauma in service.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 26, 2011, for the grant of service connection for cervical spine disc herniation with radiculopathy are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326 (West 2002 & Supp. 2010).

This earlier effective date claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, there has been no showing or allegation of prejudice to the Veteran in the essential fairness of the adjudication.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Factual Background and Legal Analysis

The record reflects that, following the Board's May 2007 decision granting service connection for a cervical spine disability, in a July 2007 rating action, the RO awarded an initial 30 percent disability rating, effective from February 26, 2001.  In his written statements, including his January 2011 substantive appeal, the Veteran appears to maintain that a more appropriate effective date is in 1969 when he was injured in active service or, alternatively, in 2000 when he was injured during lumbar spine surgery.  He has not claimed that he filed a specific claim of service connection for cervical spine disability prior to February 26, 2001 but, rather, that entitlement is warranted due to his 1969 injury in service or to his 2000 surgery performed by VA.

The Board has reviewed the entire record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service treatment records are not referable to a cervical spine injury although the Veteran sustained multiple shrapnel wounds of the left hand in Vietnam in 1969 and has described such a cervical spine injury occurring in service.  The clinical records indicate that he was hospitalized for three months for his left hand disorder but do not describe a cervical spine injury.

In August 1969, the RO received the Veteran's original claim for VA benefits for left hand disability; there is no reference to cervical spine disability.  Thereafter, the Veteran filed several claims for VA benefits and made no reference to cervical spine disability.  

On November 6, 1995, the RO received the Veteran's claim for service connection for a herniated disc due to a fall caused by his dizziness associated with his service-connected disability.  Accompanying the claim were VA medical records dated in mid-1995 that reflect the Veteran's complaints of low back pain central spinal tenderness in the lumbar region with sciatic pain.  A February 1996 VA discharge summary indicates that he developed low back pain in July 1995 after a fall and complained of left foot weakness but had no problem with his upper extremities or right lower extremity.  It is clear from the records that the November 1995 claim was of service connection for lumbar spine disability.   

In a July 1996 rating decision, the RO granted service connection for status post laminectomy for herniated disc at L5-S1 with chronic pain and numbness of the left lower extremity and foot drop.  

On February 26, 2001, the RO received a signed statement from the Veteran in which he claimed service connection for cervical disc herniation due to his service-connected lumbar spine disability with spinal fusion in 2000.  He said that, after the June 2000 surgery for his lumbar spine, he experienced pain in his left arm to his thumb and fingers with finger numbness.  He said that his cervical spine symtoms were not present prior to the surgery.  The Veteran stated that, since the condition was not present before surgery and was part of his spinal column, he "would like to open a claim for cervical disc herniations due to spinal fusion".  He then said "[p]lease consider this statement in support of claim as a formal statement to open my claim for service connection for [a] cervical disc condition as secondary to spinal fusion (06/19/00)".

Following a September 2002 VA examination, the diagnosis was degenerative disc disease of the cervical spine.  In an October 2002 Addendum, the VA examiner opined that the Veteran's current neck pathology was due to a mortar explosion that threw him in the air and injured his neck and back when he fell.  

In a July 2007 decision, the Board held that the evidence of record was in equipoise, and granted service connection for cervical disc herniation.  In its July 2007 rating decision, the RO assigned a 30 percent disability rating, effective from February 26, 2001.

In his September 2007 notice of disagreement and subsequent written statements, the Veteran maintains that an earlier effective date for the grant of service connection for his neck injury is warranted.  In his January 2010 substantive appeal, he contends that if his neck injury was caused by a January 1969 combat injury in Vietnam, then that is the more effective date for the grant of service connection or, in the alternative he asserts that if his injury was the result of (alleged) malpractice that occurred in 2000, then that is the proper effective date.  Thus, he asserts that an effective date earlier than February 26, 2001 for the grant of service connection for his cervical spine disc herniation with radiculopathy is warranted since it was incurred during his service in Vietnam or during surgery in 2000.

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2010); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157 (2010).

In the present case, there is no contention made by the Veteran or his representative, nor does the record reflect, that the Veteran filed a claim of service connection for the cervical spine disability within the first post service year.  The claim filed within the first year after he left service in 1969 made no mention of cervical spine disability and in fact, there is no showing of cervical spine disability from the clinical records in service or immediately following active duty.  The present appeal arose from the RO's actions with regard to the Veteran's claim for service connection, filed in 2001, with respect to which, after service connection for cervical spine disc herniation with radiculopathy was ultimately granted, he sought an earlier effective date.  The Veteran contends that, if his claim was granted based on a 1969 injury in Vietnam, in hindsight 1969 is the more appropriate date for the grant of service connection for the cervical spine disability or, alternatively 2000, when (alleged) malpractice occurred during spinal surgery that caused his cervical spine disability.  However, he has not asserted, and the record does not demonstrate, that he submitted a "specific claim in the form prescribed by the Secretary" in 1969 or at any time prior to 2001.  Thus, the exception for claims filed shortly after service is not for application in the instant case.

Based upon a complete review of the evidence on file in this case, the Board finds that the effective date of February 26, 2001, is the earliest effective date assignable for service connection for the cervical spine disc herniation with radiculopathy, as a matter of law.  The date of receipt of the Veteran's original claim seeking service connection for this disorder was more than one year after his separation from service in 1969.  Accordingly, the applicable regulation dictates that the effective date is the later of the date of receipt of the reopened claim, or the date entitlement arose.

Here, the Veteran claimed service connection for a cervical spine disorder in February 2001 and his claim was denied by RO in a February 2003 rating decision.  He perfected an appeal of the RO"s determination and, after reviewing the VA and non-VA medical evidence, the Board granted service connection that, in a July 2007 rating decision was effectuated by the RO and effective from February 26, 2011, the date of receipt of the claim for the cervical spine disc herniation with radiculopathy.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that "a claim must be filed in order for any type of benefit to be paid."

Although the Veteran now contends that service connection should be granted from 1969, when he was discharged from active service, there was no evidence on file indicating that he had a cervical spine disability, much less a specific claim for such.  Even if the Veteran's cervical disability is associated with service or his June 2000 lumbar surgery, it was not until February 26, 2001 that he filed a specific claim for that benefit.  An informal claim was not submitted under § 3.157 because, since the veteran had not been granted service connection for cervical spine disability prior to February 26, 2001, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]." See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In other words, had this been a claim for an increased rating for an already service-connected condition, then the Board could find that VA clinical records reflecting treatment for cervical spine disability constituted an informal claim for an increased rating.

In view of the foregoing, the Board concludes that there is no basis upon which to establish an effective date for service connection for cervical spine disc herniation with radiculopathy any earlier than that which has been currently assigned, i.e., February 26, 2011.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board finds that the preponderance of the competent, probative, and credible evidence of record is against an effective date for service connection for cervical disc herniation with radiculopathy, prior to February 26, 2011.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than February 26, 2001 for the grant of service connection for cervical spine disc herniation with radiculopathy is denied.


REMAND

The record reflects that, following the Board's May 2007 decision granting service connection for a cervical spine disability, in its July 2007 rating action, the RO awarded an initial 30 percent disability rating.  

In his January 2011 substantive appeal, the Veteran argued that the current severity of his service-connected disability warranted a higher rating.  He said that he experienced weakness from his shoulder to his fingertips, loss of sensation to hot and cold in his fingertips, and diminished grip.  The Veteran also indicated that he had severe pain in his shoulder to his fingertips and severe pain in his neck to his head that radiated across his head.  Thus, he maintains that a higher disability rating is warranted.

The record shows that the Veteran last underwent VA examination of his spine in September 2002; a VA orthopedic examination was performed in October 2002.  In his July 2011 written statement, the Veteran's service representative argued that such evidence is no longer contemporaneous and a new examination is warranted.  The Board agrees.

Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected cervical spine disability.  Recent medical records from the VA Medical Center (VAMC) in Miami, dated since December 2009, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Miami for the period from December 2009 to the present, and from any additional VA and non-VA medical providers identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file and the Veteran so notified.

2.  Thereafter, schedule the Veteran for an orthopedic and neurologic VA examination to assess the current severity and all manifestations of his service-connected cervical disc herniation with radiculopathy.  The claims files and a copy of this remand must be made available to and reviewed by the examiner(s).  All necessary tests, including x-rays, if indicated, should be conducted.

The examination of the cervical spine should include range of motion studies.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.

The examiner should comment on the impact of the Veteran's service-connected cervical disc herniation with radiculopathy on his ability to work.  The examiner should attempt to distinguish the impairment related to his service-connected disability and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

With regard to any neurological disability resulting from the service- connected cervical spine disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


